Citation Nr: 1646499	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 1993, including combat service in Kuwait and Iraq, and his decorations include the Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was previously before the Board in December 2013 when, in part, it was remanded for additional development.  

The Board notes that the Veteran had perfected an appeal of a March 2013 rating decision denying entitlement to service connection for joint pain and muscle pain.  In October 2015 correspondence, the Veteran withdrew his appeal in these matters, and they are not before the Board.  

In June 2014, the Veteran made a motion to advance his appeal on the Board docket.  Good cause having been shown, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

Effective September 1, 2013, the Veteran's service-connected disabilities preclude substantially gainful employment.  






CONCLUSION OF LAW

Effective September 1, 2013, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107, 5111 (West 2015); 38 C.F.R. §§ 3.102, 3.311, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a TDIU rating based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

In this case, the Veteran is service-connected for PTSD, right ankle strain, and tension headaches, for a combined schedular rating of 80 percent, effective from April 13, 2010.  Accordingly, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran's occupational history includes working in construction, as a roofer, as an automotive mechanic, and as a customer/phone service representative.  See October 1993 VA general examination; December 2003 audiological examination; October 2010 VA PTSD examination.  His educational background includes an associate degree in automotive technology.  See April 2014 VA PTSD examination.  The Veteran was last gainfully employed in August 2013.  See April 2014 VA PTSD examination.  

The pertinent evidence of record includes an October 2010 VA PTSD examination wherein the Veteran reported he has had 15 to 18 jobs in the past two years.  He indicated he cannot keep a job because he will tell the boss what he really thinks or he will have trouble getting up in the morning because of sleep problems, and lose the job.  He was currently working as a phone service representative.  The Veteran was diagnosed with chronic and severe PTSD, and it was opined by the examiner that the Veteran had a severe case of PTSD that affects all aspects of his life, and that he had "total impairment in occupational and social functioning due to the severity and frequency of his PTSD."  
In an April 2011 VA Addendum opinion it was noted the Veteran had been employed at his current place of employment for three years.  He reported he had taken off a lot of work because of his sleep problems and headaches.  

An April 2012 VA treatment record noted the Veteran quit his job because he knew in the future he would be let go (i.e., terminated) due to absenteeism despite Family and Medical Leave Act (FMLA) paperwork.  

On March 2014 VA headache examination, the Veteran reported he takes over-the-counter ibuprofen for his headaches, and usually lies down.  He characterized his headaches as an eight on a scale to ten, and indicated that they last maybe up to two hours, with throbbing or pressure and brief nausea and dizziness, and vomiting on occasion.  The headaches occur up to two times per month.  There were no prostrating attacks in the past twelve months due to the Veteran's headaches, and it was opined that his headaches had no impact on his ability to work.  

On April 2014 VA PTSD examination, the examiner diagnosed the Veteran with PTSD, stimulant use disorder (severe), and cannabis use disorder (moderate).  It was noted the Veteran resumed methamphetamine use from April 2012 through February 2014.  The Veteran reported he resigned from his employer as a phone service representative in February 2012, did not work for a year, and resumed working for U-Haul (presumably in February 2013 based on his assertions), and was employed by U-Haul until August 2013.  The examiner stated that it was not possible to determine how much the Veteran's PTSD symptoms would have increased or how much his functioning would have declined if he had not been using methamphetamine from 2012 until recently.  It was further opined that the Veteran's service-connected PTSD cannot be currently separated from his nonservice-connected methamphetamine use disorder, which is related to his PTSD and exacerbates his PTSD symptoms.  The Veteran was clearly unable to work at this time due to the combined impairment related to both PTSD and methamphetamine use.  

In a September 2014 PTSD Addendum opinion (by the April 2014 VA PTSD examiner), it was opined that the impairment in functioning the Veteran reported during the April 2014 VA examination is considered primarily related to his severe stimulant use disorder, not due to his service-connected PTSD.  It was further indicated that there was no clear change in PTSD symptoms since the VA examination in October 2010, wherein it was opined the Veteran had total impairment in occupational and social functioning due to the severity and frequency of his PTSD.  The examiner provided that any decline in functioning and increase in symptoms was due to his return to IV methamphetamine use in 2012.  It was indicated that there were no urine or blood drug screens to validate whether the Veteran has not been using methamphetamine for months.  [The Board notes that VA treatment records include a January 2014 report that noted urine drug screen testing was positive for marijuana and amphetamine).]  The Veteran's level of his social and occupational impairment directly related to his PTSD has not changed since his October 2010 VA examination.  While the Veteran's functioning has declined, the decline was due to his drug use.  The examiner opined that it was highly uncommon for a veteran to use methamphetamine to manage PTSD, and the examiner found the Veteran's accounts of such to be of doubtful veracity.  Alcohol and marijuana tend to be much more commonly used in self-management of PTSD symptoms.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, and primarily his PTSD and tension headaches, prevent him from securing and following substantially gainful employment effective from September 1, 2013.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the September 2014 VA Addendum examiner opined that there has been no clear change in the Veteran's PTSD symptoms since the examination in October 2010.  Notably, at the time of the examination in October 2010, the Veteran was still employed, but as of the September 2014 Addendum opinion, the Veteran was unemployed (and reportedly had been unemployed since approximately August 2013).  To the extent the September 2014 examiner opined that the Veteran's severe stimulate use disorder was the cause of the social and occupational impairment, the Board finds it curious that in April 2014, the same examiner opined that the Veteran's service-connected PTSD and his nonservice-connected methamphetamine use disorder could not be truly separated, and that the combination of the two rendered the Veteran "clearly" unable to work at the current time.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, for the limited purpose of this appeal, resolving any reasonable doubt in the Veteran's favor, the Board finds it is unable to separate the Veteran's nonservice-connected methamphetamine use disorder and his service-connected PTSD.  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (stating that while service connection for substance abuse on a direct basis is precluded, there is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol and drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct).  

Additionally, while the March 2014 VA headaches examiner opined that the Veteran's service-connected tension headaches had no impact on his ability to work, the Board finds this to be limited probative value as the examiner noted the Veteran took over-the-counter medication to treat his headaches, which occurred at least a couple times per month, and lasted a couple hours, reflecting at least some occupational impairment.  Moreover, the Veteran has reported that he missed work when he was employed, in part, due to sleep problems and headaches.  See April 2011 VA PTSD Addendum opinion.  The Veteran is competent to report why he missed work when he was employed, and the Board has no reason to question his credibility whether his headaches were the reason, or part of the reason, for occasionally missing work when he was employed.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, both physical and mental, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from September 1, 2013.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Inasmuch as it is not clear when in August 2013 the Veteran ceased employment, and he has not submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and such was provided to him in a March 2014 notice letter, the Board has assigned an effective date of September 1, 2013, and no earlier as the evidence indicates he was gainfully employed prior to that date.  See 38 U.S.C.A. § 5111(a) (West 2014); 38 C.F.R. § 3.31 (2015) (stating that payment of monetary benefits based on an award of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  Thus, the Veteran's appeal is granted, effective September 1, 2013.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from September 1, 2013.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


